            Case 2:19-cv-00517-MJH Document 1 Filed 05/03/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



  ALLEGHENY CLINIC,                          :
                                             :            Civil Action No.
                 Plaintiff,                  :
                                             :
                     v.                      :
                                             :
                                             :
                                             :
  TOTAL WELLNESS PSYCHIATRY,                 :
  PLLC and AUDREY LONGSON,                   :
  D.O.,                                      :
                                             :
                Defendants.                  :
                                             :




                          DEFENDANTS’ NOTICE OF REMOVAL


       Defendants, Total Wellness Psychiatry, PLLC and Audrey Longson, D.O., Pursuant To

28 USC §1452, hereby give Notice of Removal of the above captioned matter from the Court of

Common Pleas of Allegheny County, Pennsylvania, at Docket GD 19-005389, on the following

grounds:

       1.      The Plaintiff is Allegheny Clinic. The Defendants are Total Wellness Psychiatry,

PLLC and Audrey Longson, D.O.

       2.      On April 10, 2019, Allegheny Clinic filed a complaint in the Court of Common

Pleas of Allegheny County, Pennsylvania, against Defendants alleging breach of contract, fraud

and unjust enrichment, a copy of that Complaint is attached as Exhibit “A”.
            Case 2:19-cv-00517-MJH Document 1 Filed 05/03/19 Page 2 of 4




       3.      Defendants were served with the Complaint on April 13 and 15, 2019.

Defendants filed this Notice of Removal within the 30-day time period as required by 28 U.S.C.

§ 1446(b).

       4.      Removal is proper because there is complete diversity between the parties. 28

U.S.C. §1332(a).

               a.      Plaintiff is Pennsylvania not-for-profit corporation.

               b.      Defendant Total Wellness Psychiatry, PLLC is a North Carolina
                       Professional Limited Liability Company.

               c.      Defendant Audrey Longson, D.O. is a citizen of the State of Oklahoma.

               d.      The amount in controversy exceeds $75,000, excluding interest and costs.

       5.      Copies of all pleadings, orders and other filings in the State Court suit are

attached to this notice as required by 28 U.S.C. § 1446(a), as follows:

               a.      A copy of the Complaint attached as Exhibit “A”

               b.      A copy of an Affidavit of Service attached as Exhibit “B”

       6.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

       7.      Defendants will promptly file a copy of this notice of removal with the clerk of

the Court of Common Pleas of Allegheny County and serve a copy on Plaintiff’s counsel.

       8.      Plaintiff demanded a jury in the state court suit.

       9.      Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of the right of the removing Defendants to assert any defense or affirmative

matter, including, without limitation, the defense of: (1) lack of jurisdiction over the person, (2)

improper venue, (3) insufficiency of process, (4) insufficiency of service of process, (5) improper




                                                                                                       2
           Case 2:19-cv-00517-MJH Document 1 Filed 05/03/19 Page 3 of 4




joinder of claims and/or parties, (6) failure to state a claim, (7) failure to join an indispensable

party, or (8) any other procedural or substantive defenses available under state or federal law.

       WHEREFORE, Defendants respectfully request that this action proceed in this Court and

further request such other relief as this Court deems appropriate.



Date: May 3, 2109

                                                       Respectfully submitted,

                                                       STONE LAW FIRM, LLC

                                                       By: /s/ Andrew M. Stone
                                                       Andrew M. Stone, Esquire
                                                       (PA ID No. 35176)
                                                       437 Grant Street, Suite 1806
                                                       Pittsburgh, PA 15219
                                                       Tel: (412) 391-2005

                                                       astone@stone-law-firm.com

                                                       Attorneys for Defendants




                                                                                                       3
          Case 2:19-cv-00517-MJH Document 1 Filed 05/03/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the within DEFENDANTS’ NOTICE OF

REMOVAL was filed electronically and served upon the following counsel of record via

electronic mail, this 3rd day of May, 2019.




                                    Gerri L. Sperling, Esquire
                                    Lydia A. Gorba, Esquire
                                    STRASSBURGER McKENNA
                                    GUTNICK & GEFSKY
                                    Four Gateway Center, Suite 2200
                                    444 Liberty Avenue
                                    Pittsburgh, PA 152222
                                    gsperling@smgglaw.com
                                    lgorba@smgglaw.com



                                                   /s/ Andrew M. Stone
                                                   Andrew M. Stone, Esquire




                                                                                           4
